DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 in line 9 recites “the dipping food”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Moore GB 2373233 in view of Martuch US 2008/0037912 in view of Kobayashi US 7,475,781.
Regarding claim 1, Moore discloses a disposable sauce container (Figs. 1, 4) for accommodating sauce therein (the package may be used for liquids, e.g. a food sauce) (Pg. 1, lines 17-19, Pg. 6, lines 11), the disposable sauce container comprising an opening part (patch 12) in one of a front surface and a rear surface. The opening part is configured to be opened and closed by a user (patch 12 is secured to the tube with the aid of a resealable adhesive) (Pg. 3, lines 1-2).  
Further regarding claim 1, Moore discloses that the opening part (patch 12) includes a separation portion (semi-circular part 16 of tube 2 and adhesive portion of 12 surrounding 16) configured to be detached from the front surface or the rear surface and a grip portion (lift up tab 14) configured to be gripped by the user (Fig. 4).
Further regarding claim 1, Moore discloses that the separation portion (semi-circular part 16 of tube 2 and adhesive portion of 12 surrounding 16) includes a central portion (semi-circular part 16 of tube 2 attached to the patch 12) and an adhesive portion (circular patch 12 is coated on one face with resealable adhesive) (Pg. 4, lines 4-8, Pg. 5, lines 17-18), the central portion (semi-circular part 16 of tube 2 attached to the patch 12) is configured to be separated from the front surface or the rear surface so as to form the feeding hole (opening 18), and the adhesive portion (portion of 12 surrounding 16) is disposed at the outer circumference of the central portion (16) and is attachable to and detachable from the front surface or the rear surface (the circular patch 12 is coated on one face with a resealable adhesive) (Pg. 4, lines 4-8, Pg. 3, lines 1-4).

    PNG
    media_image1.png
    685
    783
    media_image1.png
    Greyscale


Regarding the limitation that in an open configuration of the disposable sauce container, the opening part is shaped and sized for the receipt of a food item within the disposable sauce container to effect extraction of the sauce through a feeding hole formed by detaching the opening part from the one of the front surface and the rear surface, with the food item, it is noted that the container of Moore is seen to be capable of having some type of a food item be insertable through the feeding hole formed by detaching the opening part from one of the front surface and the rear surface, especially since this would have been a function of the particular type of food item that one chose to insert through the feeding hole, for instance pretzel and/or potato sticks. It is further noted that Moore teaches that the particular size of the opening can clearly be varied (Pg. 6, lines 8-9) and therefore would have been configured to receive a food item. 
In the event that claim 1 could be construed as differing from Moore in the recitation that in an open configuration the opening part is shaped and sized for the receipt of a food item within the disposable sauce container to effect extraction of the sauce through the feeding hole with the food item, Martuch discloses a sauce container (Fig. 6, [0027], [0016]) comprising an opening part (42b) in one of a front surface and a rear surface, the opening part configured to be opened by a user, wherein in an open configuration of the disposable sauce container, the feeding hole formed by detaching the opening part from one of the front surface and the rear surface is shaped and sized to be capable of the receipt of a food item within the disposable sauce container to effect extraction of the sauce through the feeding hole with the food item ([0027]-[0030]).  It is noted that Martuch discloses “in one example, the bag 12b may contain a quantity of ketchup desirable for an event… a user may acquire a bag 12b with a smaller quantity of ketchup, the bag 12b can be opened like a serving dish by removing the portion 42b from the portion 52b, the ketchup evacuated from the bag through a display opening 34b during the event”, and in another description of the use of the container with the display opening portion 42b, recites that the portion 42b can be sized to allow a user to grasp a plurality of potato chips and evacuate potato chips form the bag, thus it is clear that Martuch intends for the display opening formed by removal of portion 42b to be of a size and shape which would be capable of the receipt of a food item within the disposable sauce container to effect extraction of the sauce through the feeding hole formed by detaching the opening part from one of the front surface and the rear surface with the food item ([0029], [0030]). Further it is clear that a benefit of having the display opening (larger opening) as taught by Martuch instead of a smaller opening eliminates the need to for an additional container for the contents of the container to be dispensed into. 
It would have been obvious to one of ordinary skill in the art to modify Moore such that the opening part is shaped and sized to be capable of the receipt of a food item within the disposable sauce container to effect extraction of the sauce through the feeding hole formed by detaching the opening part, with the food item as taught by Martuch in order to provide the container of Moore with a display opening of a size and shape to allow the user to access the sauce directly from the container and to prevent the need of an additional container to dispense the sauce of the container into. 
Further regarding claim 1, Moore in view of Martuch discloses that the opening part is configured to be separated from the one of the front surface and the rear surface and opened so as to eat the sauce by dipping the food in the sauce in the disposable container. 
Claim 1 differs from Moore in view of Martuch in the recitation that the opening part is specifically configured to be completely separated from the one of the front surface and the rear surface.
Kobayashi discloses a disposable container comprising an opening part in one of a front surface and a rear surface, the opening part configured to be opened and closed by a user (as shown in Figure 13 the lid member may be peeled either from tongue piece part 221b side or from the tongue piece part 221a side to form the opening portion 210a) (col. 6, lines 50-67) (since the package 200 can be thereby unsealed and /or resealed from either side left or right it is unnecessary to consider the unsealing direction so as to enable to provide more excellent package for unsealing) (col. 7, lines 1-4) . The opening part of Kobayashi is configured to be completely separated from the one of the front surface and the rear surface (Fig. 13), since the lid member can be removed from both sides 221a or 221b. Kobayashi discloses that the opening part includes a separation portion configured to be detached from the front surface or the rear surface and a grip portion (221b) configured to be gripped by the user, wherein the separation portion includes a central portion (250) and an adhesive portion (portion of lid member 220 with adhesive surrounding 250) (Fig. 13) (lid material 120 adheres to the film 110 in a detachable manner, herein to adhere means a state in which the lid member 120 can be re-peeled and re-sealed) (col. 6, lines 1-5) (col. 6, lines 51-67, col. 7, lines 1-7). Kobayashi shows that it was common in the art to provide either an openable part that is not completely separated from the package (see Figure 1, cut line 111 forms a C shape) or to provide a package with an openable part that is capable of being completely separated from the package (Figs. 12, 13 show lid 220 can be removed from both 221a and 221b, 250 is also completely detached). It would have been obvious to one of ordinary skill in the art to modify Moore in view of Martuch such that the opening part is specifically configured to be completely separated from the one of the front surface and the rear surface as taught by Kobayashi, since Kobayashi shows this would be a suitable alternative to a package with an opening part that is not configured to be completely separated, and since it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results supports a conclusion of obviousness (MPEP 2141.III.D).
Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered, but have not been found persuasive, it is noted that Kobayashi US 7,475,781 has been brought to teach the new limitation.
Applicant argues that the tab of Moore is not disclosed as being completely separated from the tube 2 and reattachable after complete separation.
As discussed above it is noted that Kobayashi US 7,475,781 has been brought to teach this new limitation.
Applicant argues that applicant disagrees with the Examiner that Moore is “capable of having some food item be insertable through the opening part especially since this would have been a function of the particular type of food item that one chose to insert through the opening, for instance pretzel and/or potato sticks…”. Applicant argues that Moore describes a discharge opening and does not contemplate the opening being sized to receive a food item. 
This argument has not been found persuasive, it is noted that no particular food item is claimed, and no particular size opening is required, and a thinly shaped food item would be capable of being inserted through the opening of Moore.
Applicant argues that the teachings of Martuch are contradictory to Moore since Moore discloses the patch remaining coupled to the container, while Martuch discloses complete removal.
This argument has not been found persuasive, Kobayashi has been further brought to show that an opening part configured to be completely separated from a package to form an opening would be a suitable alternative to a package with an opening part that is not configured to be completely separated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Nakamura US 4,610,357 discloses packages with opening parts that remain connected to the package (Fig. 18) and also packages with opening parts that are capable of being completely removed from the package (Fig. 17)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792